Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 3/19/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 3/19/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by ZHAO et al. (U.S. Patent Publication No. 2015/0348966).
Referring to figures 4-18, ZHAO et al. teaches method of making a semiconductor structure, the method comprising: 
depositing a first passivation material (304) between adjacent conductive elements (302) on a substrate (300), wherein a bottommost surface of the first passivation material (304) is coplanar with a bottommost surface of each of the adjacent conductive elements (302, see figure 5); and 
depositing a second passivation material (303) on the substrate (300), wherein the second passivation material (303) contacts a sidewall of each of the adjacent conductive elements (302) and a sidewall of the first passivation material (304), a bottommost surface of the second passivation material (303) is coplanar with the bottommost surface of each of the adjacent conductive elements (302), and the second passivation material  (303) is different from the first passivation material (304).
Regarding to claim 2, wherein depositing the second passivation material (303) comprises depositing the second passivation material (303) over the first passivation material (304) and over the adjacent conductive elements (302, passivation material formed over the side surface).
Regarding to claim 3, further comprising removing the second passivation material from a top surface of the first passivation material (see figure 5, paragraph# 40).
Regarding to claim 4, further comprising removing the second passivation material from a top surface of each of the adjacent conductive elements (see figure 8).
Regarding to claim 5, 	depositing the second passivation material  (303) comprises depositing the second passivation material (303) covering an entire sidewall of the first passivation material (304, see figure 8).
Regarding to claim 6, wherein depositing the first passivation material (304) comprises depositing the first passivation material (304) over a top surface of each of the adjacent conductive elements (302, see figure 7).
Regarding to claim 8, removing a portion of the second passivation material (303) above a top surface of each of the adjacent conductive elements (302, see figure 8).
Regarding to claim 10, a method of making a semiconductor structure, the method comprising: receiving a substrate (300) having a plurality of conductive elements thereon (302); depositing a first passivation material (304) over the plurality of conductive elements and between adjacent conductive elements of the plurality of conductive elements, wherein a bottommost surface of the first passivation material (303) is coplanar with a bottommost surface of each of the adjacent conductive elements (302, see figure 5); 
removing the first passivation material from a top surface of each of the plurality of conductive elements (see figure 5, paragraph# 40); and 
depositing a second passivation material (304) on the substrate and along a sidewall of each of the adjacent conductive elements (302), wherein a bottommost surface of the second passivation material (304) is coplanar with the bottommost surface of each of the adjacent conductive elements (302), and the second passivation material is different from the first passivation material (see paragraphs# 41, 46, example first passivation SiN, second passivation SiON).
Regarding to claim 11, wherein depositing the second passivation material comprises depositing the second passivation material (304) over a top surface of the first passivation material (303, see figure 5).
Regarding to claim 12, further comprising removing the second passivation material (304) from all surface of the first passivation material (303) except a sidewall surface of the first passivation material (303, see figure 8).
Regarding to claim 13, wherein removing the second passivation material (304) comprises etching the second passivation material (see figures 8-9, paragraphs# 61-68).
Regarding to claim 14, wherein removing the first passivation material (303)comprises etching the first passivation material (see figure 5, paragraph# 40).
Regarding to claim 15, wherein removing the first passivation material occurs prior to depositing the second passivation material (see figure 5, paragraph# 40).
Regarding to claim 17, method of making a semiconductor structure, the method comprising: 
depositing a first passivation material (303) over a plurality of conductive elements (302) and between adjacent conductive elements of the plurality of conductive elements, wherein a bottommost surface of the first passivation material is coplanar with a bottommost surface of each of the adjacent conductive elements (see figure 5); 
removing the first passivation material from a top surface of each of the plurality of conductive elements (see figure 5, paragraph# 40); 
blanket depositing a second passivation material (304), wherein the second passivation material is different from the first passivation material (see paragraphs# 41, 46, example first passivation SiN, second passivation SiON); and 
removing the second passivation material (304) from the top surface of each of the plurality of conductive elements (302, see figure 8), wherein removing the second passivation material comprises maintaining the second passivation material along a sidewall of each of the plurality of conductive elements (see figure 8).
Regarding to claim 18, wherein removing the first passivation material occurs prior to blanket depositing the second passivation material (see figure 5, paragraph# 40).
Regarding to claim 20, wherein removing the second passivation material (304) comprises maintaining the second passivation material along a sidewall of the first passivation material (see figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable ZHAO et al. (U.S. Patent Publication No. 2015/0348966) as applied to claims 1-6, 8, 10-15, 17-18, 20.
Referring to figures 4-18, ZHAO et al. teaches method of making a semiconductor structure, the method comprising: depositing a first passivation material (304) between adjacent conductive elements (302) on a substrate (300), wherein a bottommost surface of the first passivation material (304) is coplanar with a bottommost surface of each of the adjacent conductive elements (302, see figure 5); and depositing a second passivation material (303) on the substrate (300), wherein the second passivation material (303) contacts a sidewall of each of the adjacent conductive elements (302) and a sidewall of the first passivation material (304), a bottommost surface of the second passivation material (303) is coplanar with the bottommost surface of each of the adjacent conductive elements (302), and the second passivation material  (303) is different from the first passivation material (304).
However, the reference does not clearly teach removing the first passivation material (304) from the top surface of each of the adjacent conductive elements prior to depositing the second passivation material (in claim 7), removing the first passivation material occurs after depositing the second passivation material (in claims 16, 19).
With regarding to the limitations “removing the first passivation material (304) from the top surface of each of the adjacent conductive elements prior to depositing the second passivation material (in claim 7), removing the first passivation material occurs after depositing the second passivation material (in claims 16, 19)”.  Absent a showing of unexpected result, a change in sequence involves routine optimization of process of prior art and would have been obvious to one skilled in the art at the time the invention was made.  A change in sequence/resversal of process steps is obvious under 35 USC 103 (exparte Rubin, 128 USPQ 440 (Bd. App. 1959)).  See also in re Burhans, 154 F.2d 690,69 USPQ 330 (CCPA) (meeting claims 7, 16, 19).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to removing the passivation after depositing a second passivation (in claims 7, 16, 19) in Zhao because removing the layer after the formation of another layer involves routine optimization of process in the semiconductor art.	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art teaches removing a portion of the second passivation material over the substrate to expose a portion of the substrate on an opposite side of the second passivation material from the adjacent conductive elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893